                           UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF NEW YORK


 JEFFREY M. GOLDMAN,                               DOCKET NO.: 1:20-cv-6727-AJN

         Plaintiff,                                CIVIL ACTION

    v.                                             ORDER GRANTING MOTION TO
                                                   DISMISS AMENDED COMPLAINT AS
 SOL GOLDMAN INVESTMENTS LLC,                      TO SOL GOLDMAN INVESTMENTS
 SOLIL MANAGEMENT, LLC, and JANE H.                LLC, PURSUANT TO F.R.C.P. 12(b)(1)
 GOLDMAN,                                          AND 12(b)(6)

         Defendants.


         This matter having been opened to the Court on the Motion of Defendant Sol Goldman

Investments LLC (“SGI”) for an Order dismissing the Amended Complaint filed by Plaintiff

Jeffrey M. Goldman as to SGI for lack of subject-matter jurisdiction and failure to state a claim

upon which relief may be granted, pursuant to Federal Rules of Civil Procedure 12(b)(1) and

12(b)(6); the Court having considered the papers submitted in opposition and reply thereto; the

Court having heard any arguments of counsel; and for other good cause having been shown;

         IT IS on this ______ day of __________________ 2021:

         ORDERED AND ADJUDGED that SGI’s Motion is GRANTED for the reasons set forth

on the record and the Clerk of the Court is directed to remove SGI as a Defendant in this matter

forthwith.




                                            HON. ALISON J. NATHAN, U.S.D.J.
